Barnard, P. J.:
The award in this case seems to be moderate and just. The land taken belongs to Somarindyck. It is a strip throngh a race-course, known as the Old Centreville Track. The railroad cuts the track in two nearly equal parts. It entirely destroys the track or course as such. The track is a mile track, and has not been much used as a track for many years. The evidence' tends to show that as a public race-course it is worth some $25,000, as a training track some $7,000, and as agricultural land the piece taken is worth about $500. The award is $2,500. The property taken was the land to.be used for a roadway, and the injury done to the remaining portion of the owner’s land by its severance, at the place and in the manner it was to be made. If the land taken took a part of a house or barn, the compensation would he the injury caused by the taking what was taken, and also the- injury to the portion of the building not taken, but really destroyed. Tbe appeal papers do not show that the commissioners violated this rule. The award simply states the sum awarded for a just compensation for the land taken. The evidence sustains the finding.
The order should he affirmed, with costs.
Gilbert, J., dissented.
Present — Barnard, P. J., Gilbert and Pratt, JJ.
Order affirmed, with costs.